The Court

declined to hear the counsel for the defendant in reply. We do not deem it necessary to enter into any consideration of the English authorities which had been cited, and where the practice of the courts on the subject is certainly different from our practice here. There they have several days of return on which process may be made returnable; but here we have but one general return day in every term, and that is the first day of the term. The object of the ca. sa. against the principal, it is true, is to fix the liability of the bail; but it is not against the bail; he is not a party to the process, and it is no notice to him. Under the rules and practice of the courts of this State, the ca. sa. against the principal is not returnable until the first day of the term next after it is issued, and cannot, of course, be returned until after that term commences, although it may in fact be returned on the second day of that term under the rule. The mode of proceeding in such cases here, has therefore always been to issue the scire facias against the bail returnable to the next term after the return of the ca. sa. against the principal, and consequently it has always been considered here that the bail had until the next term after the return of the ca. sa., to surrender his principal, as no scire facia's could issue against him on his recognizance of bail returnable before that time; and it is the first instance in which we have ever known that practice here to be departed from. The writ of scire facias in this case must therefore be set aside.